                   ,..

AO 2458 (Rev 02/08/20 I 9tJudgment in a Criminal Petty Case (Modified)                                                                    Page I of I
            1



                                    UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                         United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                      V.                                          (For Offenses Committed On or After November I, 1987)



                           Jesus Ramirez-Okon                                     Case Number: 2:20-mj-8523

                                                                                  Leah Weatherly Gonzales
                                                                                  Defendant's Attorney


REGISTRATION NO. 94383298
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint
                                                 ----------------------------
 •   was found guilty to count(s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                                Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                      1

 •   The defendant has been found not guilty on count(s)
                                                                           -------------------
 •   Count(s)
                  ------------------
                                                                              dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               i1' TIME SERVED                                 • ________ days
IZI Assessment: $10 WAIVED IZI Fine: WAIVED
IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Tuesday, February 18, 2020
                                                                          Date of Imposition of Sentence
                               ....,.-...----------,
             DUSM                                                          0     ORABLE RUTH B      EZ MONTENEGRO
                                                     FEB l 6 2020
                                                                     '\        ITED STATES MAGISTRATE JUDGE
                               isrn   ! : , •.
                                                      ---·---·~·~•~-\


Clerk's Office c6j,y---·                         ·                                                                            2:20-mj-8523
